Citation Nr: 1630242	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to additional vocational rehabilitation and employment (VR&E) benefits, claimed as enrollment in a Managerial Communications course, under the provisions of Chapter 31, Title 38, United States Code.

2.  Entitlement to additional VR&E benefits, claimed as replacement of carpeting in the Veteran's home, under the provisions of Chapter 31, Title 38, United States Code.

3.  Entitlement to additional VR&E benefits, claimed as purchase of Tempurpedic mattress, camera and accessories and correspondence course materials, under the provisions of Chapter 31, Title 38, United States Code.

(The matter of entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, is the subject of a separate decision by the Board.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in February 2015 (denied payment for enrollment in a Managerial Communications course) March 2015 (denying replacement carpeting in the Veteran's home) and September 2015 (denying payment for Tempurpedic Mattress, camera and accessories and correspondence course materials.)  

Notably, the July 2016 Appellant's Brief includes the matter of whether VA erred in denying the Veteran's Freedom of Information Act (FOIA) request without the Veteran first paying labor costs.  Review of the record shows that, on June 14, 2016, VA provided the Veteran a copy of his entire VA claims folder on a compact disc (CD).  It was also explained to the Veteran that "[o]nly records of 10 pages or more are eligible for CD printing.  He was provided instructions as to how to appeal this action.  An appeal has not been received.  

In July 2016, the Veteran's representative filed a Motion to Advance on the Docket based on the Veteran's advanced age.  This motion is granted, and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  As noted by the Veteran's representative in a July 2016 written brief, the Veteran has made numerous requests for a videoconference hearing before the Board.  In a June 2015 VA Form 9 (Substantive Appeal), the Veteran requested to appear at a videoconference hearing before the Board in connection with his Managerial Communications course and carpeting claims.  In an August 2015 Substantive Appeal, he requested to appear at a hearing in connection with his claims for Tempurpedic mattress, camera and accessories and correspondence course materials.  To date, there has been no further action on his hearing requests and no indication that the requests have been withdrawn.  Because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

